Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  2/16/2022. The instant application has claims 1-24 pending. The system and method for authenticating the device and communicating with a trust broker. There a total of 24 claims.
Claim Objections
Claims 22-24 objected to because of the following informalities:  the claims depend from claim 1(device claim), but the subject matter is already mentioned in claim 20-22(method claims), the examiner believes it should depend from claim 7 or 10 the other method claims .  Appropriate correction is required.

Allowable Subject Matter
Claims 2-3, 6-9, 11-12, 15-18, 20-21, 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

These claims recite narrowing and detailed feature of authentication challenge being sent in publish message(claim 2, 11); receiving an trust message indicating that trust is 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 10, 13-14, 19, 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10382203 to Loladia in  view of Design and Simulation of Energy Efficiency in Node Based on MQTT Protocol in Internet of Things to Asghar.

Regarding Claim 1, 10,  Lolandia discloses A gateway node in a network, the gateway node comprising a processor and a memory, the gateway node further comprising computer-executable instructions stored in the memory of the gateway node, which, when executed by the processor of the gateway node, cause the gateway node to perform operations comprising: receiving a connection request from a device, the connection request indicating an identity associated with the device(Fig. 6 item 615 Client ID with device ID is received by Companion App) ; based on the identity associated with the device, communicating with a trust broker node(Col 3 n 9-23, the verifying of client ID and device ID by IoT service cloud provider).

But Loladia does not disclose the preventing the sending of outbound messages. 
However, Asghar discloses  subsequent to the connection request, preventing the sending of outbound messages from the device to network nodes other than the trust broker node(I. Introduction, the Unsubscribe from Publisher 1  or Publisher prevents messages from being sent).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Lalondia  invention of having an IoT 
	  

Regarding Claim 4, 13, Lalondia discloses   The gateway node as recited in claim 1, the gateway node further comprising computer-executable instructions stored in the memory of the gateway node, which, when executed by the processor of the gateway node, cause the gateway node to perform further operations comprising: receiving an inbound message from the trust broker node(Col 6 Ln 23-44, message are messages are exchanged); and sending the inbound message to the device(Col 6 Ln 23-44, message are messages are exchanged).  

Regarding Claim 5, 14,  Lalondia discloses   The gateway node as recited in claim 1, the gateway node further comprising computer-executable instructions stored in the memory of the gateway node, which, when executed by the processor of the gateway node, cause the gateway node to perform further operations comprising: receiving a plurality of inbound messages destined for the device, the plurality of inbound messages from a plurality of network nodes(Col 6 Ln 23-44, message are messages are exchanged); and in only sending to the device inbound messages of the plurality of inbound messages that are from the trust broker node to the device(Col 6 Ln 23-44, message are messages are exchanged).  

.

	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A Case Study on Developing Cloud of Things devices to Uehara discloses an MQTT process.

Providing basic security mechanisms in broker-less publish/subscribe systems to Adnan which discloses the broker-less MQTT protocol.

A SURVEY ON IOT ARCHITECTURES, PROTOCOLS,  APPLICATIONS, SECURITY, PRIVACY, REAL-WORLD  IMPLEMENTATION AND FUTURE TRENDS to Kraijak which discloses the various IoT architecture.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov